DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to RCE filed on 04/04/2022. Claims 6, 8, 16, 19, and 21 were canceled. New claims 22-25 were added. Claims 1-5, 7, 9-15, 17-18, 20, and 22-25 have been examined and are pending in this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/04/2022 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, 7, 9-15, 17-18, 20, and 22-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A new reference (Olin et al. US 2014/0059300) is cited in this Office Action necessitated by the amendment.
In view of the new reference, independent claims 1, 15, and 18 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-15, 17-18, 20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat et al. US 2017/0289290 (“Bhagwat”) in view of Olin et al. US 2014/0059300 (“Olin”).
As per independent claim 1, Bhagwat teaches An apparatus (FIG. 1 is a block diagram of a system that includes a host device 102 (e.g., a server computing device), a host device 104, a storage node 106 and a storage node 110, each of which are communicatively coupled via a network 108, para 0023 and FIG. 1. FIG. 2 illustrates a similar arrangement of a system 200, para 0038 and FIG. 2) comprising:
at least one processing device comprising a processor coupled to a memory (FIG. 6 illustrates an example storage node 110, para 0074 and FIG. 6, comprising processor(s) 12 coupled to memory 14, para 0077 and FIG. 6);
the at least one processing device being configured: to receive a create-token command from a host device (Referring to FIG. 3, a host device 301 may send a PT (populate token) request to a storage node 303 to create a token for a first transaction, paras 0040 and 0050 and FIG. 3), the create-token command specifying one or more logical address ranges of one or more source storage volumes of a storage system (The PT request may include a source storage node (the storage node that data is being copied from) LBA details associated with a copy/transfer request so that the storage node 303 knows what LBA range to create a token for, paras 0040 and 0050 and FIG. 3);
responsive to receipt of the create-token command, to create the token (Responsive to the PT request, the storage node 303 may then generate a ROD (representation of data) token and respond back to the host device 301 with status indicating that the storage node 303 has completed generation of the ROD token, para 0050 and FIG. 3), to generate an in-memory snapshot of data in the one or more logical address ranges of the one or more source storage volumes (A token may come in the form of a snapshot and/or point-in-time representation/copy of data, para 0014. A storage volume may be divided into regions of LBAs such as X, Y, Z, and T. Each region may also be associated with a particular token. For example, a first token may include a first snapshot copy of data that is within region X. A second token may include a second snapshot copy of data that is within region Y, etc., para 0063. Thus, the ROD token thus generated includes snapshot copy of data of regions of LBAs identified in the request), to associate the in-memory snapshot with the token (A token may come in the form of a snapshot and/or point-in-time representation/copy of data, para 0014. A storage volume may be divided into regions of LBAs such as X, Y, Z, and T. Each region may also be associated with a particular token. For example, a first token may include a first snapshot copy of data that is within region X. A second token may include a second snapshot copy of data that is within region Y, etc., para 0063. Thus, the ROD token thus generated includes snapshot copy of data of regions of LBAs identified in the request), and to provide the token to the host device (The storage node 303 may then send the ROD token to the host device 301, paras 0040 and 0050 and FIG. 3);
to receive a write-via token command from the host device (A token transfer 214 of the token(s) may then be performed from the host 102 to the host 104 via the network 108. Accordingly, the host 102 may pass the token(s) to the host 104. The host device 104 may then perform an offload token 124 operation (e.g., via a Write Using Token (WUT) command) in order to pass the token(s) to the storage node 110, para 0040. Thus, the token(s) are passed from the host device 102 to host device 104 and then the target storage node 110), the write-via-token command specifying the token and one or more logical address ranges of one or more target storage volumes (The host device 104 may then perform an offload token 124 operation (e.g., via a Write Using Token (WUT) command) in order to pass the token(s) to the storage node 110 and specify what storage address range (e.g., LBA) the token(s) corresponds to in order to perform the data transfer 212 to the correct location, para 0040);
responsive to receipt of the write-via-token command, to determine whether or not differential metadata of the storage system includes one or more entries for the one or more logical address ranges of the one or more source storage volumes, and to control execution of the write-via-token command based at least in part on the determination (The host device 104 may then perform an offload token 124 operation (e.g., via a Write Using Token (WUT) command using ODX (offload data transfer) command in order to pass the token(s) to the storage node 110, paras 0015 and 0040. FIG. 4 is a flow diagram for performing selective token clash checking when an ODX request (such as WUT) is received for copy/transfer of data. A data structure, such as the segment tree, may store tokens (including its metadata) associated with each storage device and may specify which LBA region a particular token belongs to, para 0061. A component (e.g., a storage controller) may then query the segment tree to determine, per block 428 of FIG. 4, whether the WRITE (e.g., WUT) of the request for a particular LBA range matches any other token. Per block 430, if the LBA matches any token, then each token that match may be invalidated. Per block 429, if the tokens do not match, then the WRITE (e.g., WUT) request may be completed, para 0061 and FIG. 4. The determination in block 428 of FIG. 4 clearly determines whether the metadata includes the LBA range. Otherwise, if the metadata did not include the LBA range, such determination would not have been possible).
Bhagwat discloses all of the claimed limitations from above, but does not explicitly teach “wherein the storage system implements an in-memory transactional cache and generating the in-memory snapshot of data in the one or more logical address ranges of the one or more storage volumes comprises generating the in-memory snapshot within the transactional cache”.
However, in an analogous art in the same field of endeavor Olin teaches wherein the storage system implements an in-memory transactional cache (A SAN (Storage Attached Network) may be referred to as a SAN array, para 0017. In particular embodiments, the SAN array implements snapshot functionality for LUNs (Logical Unit Numbers) or volumes that may be integrated in to a host cache 120 (mapped to the claimed in-memory transactional cache), para 0021 and FIG. 1. For example, the SAN may send a request to the host cache 120 to create a snapshot, para 0040 and FIG. 4A. The host cache 120 may have write-thru (WT) and write-back (WB) modes. In WT mode, the host cache 120 caches data for reads and allows writes to be acknowledged by the underlying SAN 110. In WB mode, the host cache 120 acknowledges writes at the host cache 120 and tracks the dirty blocks, para 0032 and FIG. 1. Because read/write operations are performed at the host cache 120, the host cache 120 is a transactional cache) and generating the in-memory snapshot of data in the one or more logical address ranges of the one or more storage volumes comprises generating the in-memory snapshot within the transactional cache (Referring to FIG. 4A, in step 440, the host cache 120 creates a snapshot of a cached LUN in response to the request, para 0045 and FIG. 4A. Referring to FIG. 4B, in step 460, the host cache 120 sends the data comprising at least one snapshot of the cached LUN in response to a flush request. The cached LUN may have multiple snapshots in the host cache 120 when the flush request arrives, para 0049 and FIG. 4B. The Examiner takes Official Notice that taking the snapshot of a LUN is equivalent to taking the snapshot of one or more LBA (Logical Block Address) ranges since a LUN is specified by one or more LBA ranges, for example, see paragraphs [0005]-[0007] in the background of section of Jess et al. US 2012/0072662).
Given the teaching of Olin, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Bhagwat with “wherein the storage system implements an in-memory transactional cache and generating the in-memory snapshot of data in the one or more logical address ranges of the one or more storage volumes comprises generating the in-memory snapshot within the transactional cache”. The motivation would be that sharing storage with a SAN may simplify storage administration, para 0017 of Olin. 
As per dependent claim 2, Bhagwat in combination with Olin discloses the apparatus of claim 1. Bhagwat teaches wherein the at least one processing device comprises a storage controller of the storage system (FIG. 6 illustrates an example storage node 110, para 0074 and FIG. 6, comprising processor(s) 12 coupled to memory 14, para 0077 and FIG. 6).
As per dependent claim 3, Bhagwat in combination with Olin discloses the apparatus of claim 1. Bhagwat teaches wherein the one or more target storage volumes are part of the same storage system that includes the one or more source storage volumes (FIG. 1 is a block diagram of a system that includes a host device 102 (e.g., a server computing device), a host device 104, a storage node 106 and a storage node 110, each of which are communicatively coupled via a network 108, para 0023 and FIG. 1. FIG. 2 illustrates a similar arrangement of a system 200, para 0038 and FIG. 2).
As per dependent claim 4, Bhagwat in combination with Olin discloses the apparatus of claim 1. Bhagwat teaches wherein the create-token command and the write-via-token command comprise respective Offloaded Data Transfer (ODX) commands (Offload data transfer (ODX) is a command feature supported by Microsoft Windows, para 0003. PT (populate token) and WUT (write using token) are ODX commands, para 0040).
As per dependent claim 5, Bhagwat in combination with Olin discloses the apparatus of claim 1. Bhagwat may not explicitly disclose, but Olin teaches wherein the in-memory snapshot is not subsequently persisted in one or more back-end storage devices of the storage system (If a timeout occurs, the cached LUN may delete the snapshot and return to a previous operating mode, para 0042. In other words, by deleting the snapshot, the snapshot is not persisted to the SAN).
The same motivation that was utilized for combining Bhagwat and Olin as set forth in claim 1 is equally applicable to claim 5.
As per dependent claim 9, Bhagwat in combination with Olin discloses the apparatus of claim 1. Bhagwat teaches wherein responsive to receipt of a write operation directed to at least one logical address within the one or more logical address ranges of the one or more source storage volumes for which the token was created, a corresponding entry is generated in a metadata delta log of the differential metadata (A token may include various fields such as metadata (hash values, checksums, fingerprints, signatures, etc.), the description for a set of data (e.g., a point-in-time snapshot copy of data), and a unique identifier, para 0014. The PT command creates a token, para 0040 and 0050 and FIG. 3).
As per dependent claim 10, Bhagwat in combination with Olin discloses the apparatus of claim 1. Bhagwat teaches wherein controlling execution of the write-via-token command based at least in part on the determination comprises, responsive to the determination being affirmative, utilizing metadata from the one or more entries in the execution of the write-via-token command (A token may include various fields such as metadata (hash values, checksums, fingerprints, signatures, etc.), the description for a set of data (e.g., a point-in-time snapshot copy of data), and a unique identifier, para 0014. A data structure, such as a segment tree, may store tokens associated with each storage device and may specify which LBA region a particular token belongs to. A component (e.g., a storage controller) may then query the segment tree to determine, per block 428, whether the WRITE of the second request for a particular LBA range matches any other token (e.g., a token that belongs to or is associated with the same LBA range/space that the first request is associated with). Per block 430, if the WRITE matches any token owned by the first request, then each of the tokens that match may be invalidated. Per block 431, the first request may then be failed and then the WRITE of the data may proceed per block 432. Per block 429, if the WRITE of the second request does not match any tokens of the first request, then the first request may completed and also the second request may be completed per block 432, para 0061 and FIG. 4).
As per dependent claim 11, Bhagwat in combination with Olin discloses the apparatus of claim 1. Bhagwat teaches wherein determining if differential metadata of the storage system includes one or more entries for the one or more logical address ranges of the one or more source storage volumes comprises: initiating an operation for copying of metadata for the one or more logical address ranges of the one or more source storage volumes from the in-memory snapshot to the one or more target storage volumes (A token may be transferred/copied from one host device to another host device, e.g., from host device 102 to host device 104 according to FIG. 1, para 0050 and FIGS. 1 and 3);
determining in conjunction with the copying whether or not at least a portion of the metadata is in one or more metadata delta logs of the differential metadata (A query to a segment tree data structure may be made by a storage controller whether there are matching tokens, para 0061 and FIG. 4).
As per dependent claim 12, Bhagwat in combination with Olin discloses the apparatus of claim 11. Bhagwat teaches wherein controlling execution of the write-via-token command based at least in part on the determination comprises: responsive to at least a portion of the metadata being in one or more metadata delta logs of the differential metadata, utilizing that portion of the metadata in the one or more metadata delta logs in the copying (Responsive to the query by the storage controller to the segment tree, if there is a matching token, then the token is invalidated, para 0061);
copying remaining portions of the metadata from the in-memory snapshot to the one or more target storage volumes (A token may be transferred/copied from one host device to another host device, e.g., from host device 102 to host device 104 according to FIG. 1, para 0050 and FIGS. 1 and 3).
As per dependent claim 13, Bhagwat in combination with Olin discloses the apparatus of claim 1. Bhagwat teaches and designated for use only in conjunction with execution of one or more write-via-token commands (The second host device may then transfer the token to a mapped second storage node (e.g., via an offload write with token (WUT) operation using ODX). After the token transfer to the second host device, the set of data itself may eventually be transmitted directly from the first storage node to the second storage node to complete the WRITE operation of the data transfer, para 0015).
Bhagwat may not explicitly disclose, but Olin teaches wherein responsive to the in-memory transactional cache reaching a designated fullness level, the in-memory snapshot is destaged from the in-memory transactional cache to one or more back-end storage devices of the storage system (When multiple snapshots reside in the host cache 120, the oldest snapshots may be flushed first for the sake of efficiency, para 0039).
The same motivation that was utilized for combining Bhagwat and Olin as set forth in claim 1 is equally applicable to claim 13.
As per dependent claim 14, Bhagwat in combination with Olin discloses the apparatus of claim 1. Bhagwat teaches and the token is invalidated (If a token clash is detected for multiple tokens, each of those tokens that clash may be invalidated (i.e., removed or deleted) such that another transaction's buffered WRITE may continue to be processed, para 0017).
Bhagwat may not explicitly disclose, but Olin teaches  wherein responsive to the in-memory transactional cache reaching a designated fullness level, the in-memory snapshot is deleted (Even if there is a failure with a flush operation of a snapshot, the host cache 120 may delete the snapshot for the sake of efficiency, paras 0039 and 0064).
The same motivation that was utilized for combining Bhagwat and Olin as set forth in claim 1 is equally applicable to claim 14.
As per claims 15 and 17, these claims are respectively rejected based on arguments provided above for similar rejected claims 1 and 10. For computer program product on a non-transitory computer readable medium, see para 0082 of Bhagwat.
As per claims 18 and 20, these claims are respectively rejected based on arguments provided above for similar rejected claims 1 and 10.
As per dependent claim 22, Bhagwat in combination with Olin discloses the method of claim 18. Bhagwat teaches wherein the differential metadata of the storage system comprises at least one metadata delta log comprising one or more delta log buffers each comprising one or more delta log records (The metadata in a token requires storage (e.g., buffer or memory) to store such metadata as hash values, checksums, fingerprints, signatures, the description for a data set and a unique identifier, para 0014. Clearly, the token comprises buffers, memories, or storages for storing the metadata information).
As per dependent claims 23-24, these claims are rejected based on arguments provided above for similar rejected dependent claim 22.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat in view of Olin and in further view of Ganesh et al. US 2004/0054644 (“Ganesh”).
As per dependent claim 7, Bhagwat in combination with Olin discloses the apparatus of claim 1. Bhagwat and Olin may not explicitly disclose, but in an analogous art in the same field of endeavor, Ganesh teaches wherein input-output operations and storage system management operations are persisted in the in-memory transactional cache as part of a chronological journal (The present invention provides a mechanism for implementing transaction logs, in the form of undo and redo logs, in a database system, paras 0015 and 0018. An undo log 242 is maintained in memory 202. Memory 202 comprises a shared memory region that is accessible by other transactions and processes in a database system. Memory 202 may also comprise a dedicated memory space that is only modifiable by its assigned transaction or process. When a new undo record is needed, space is allocated from memory 202 to hold the new undo record, para 0027 and FIG. 2).
Given the teaching of Ganesh, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Bhagwat and Olin with “wherein input-output operations and storage system management operations are persisted in the in-memory transactional cache as part of a chronological journal”. The motivation would be that the invention provides improved methods and systems for implementing transaction logging in a database system, para 0007 of Ganesh.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bhagwat in view of Olin and in further view of Fukui et al. US 2012/0084521 (“Fukui”).
As per dependent claim 25, Bhagwat in combination with Olin discloses the apparatus of claim 24. Bhagwat and Olin may not explicitly disclose, but in an analogous art in the same field of endeavor, Fukui teaches wherein the one or more delta log buffers are configured as a tree structure comprising a first level based in part on snapshot group identifiers (FIG. 7 is a diagram of a tree structure indicating snapshots, para 0063. As shown in FIG. 7, snapshots 32 and 35 have a two-level snapshot IDs 1-1 and 1-2 respectively, para 0064) and a second level based in part on a hash of binary trees associated with respective ones of the snapshot group identifiers (As shown in FIG. 7, snapshots 32 and 35 have a two-level snapshot IDs 1-1 and 1-2 respectively, para 0064. A hash value may be stored wherein the hash value is derived from a snapshot identifier, see claim 19).
Given the teaching of Fukui, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Bhagwat and Olin with “wherein the one or more delta log buffers are configures as a tree structure comprising a first level based in part on snapshot group identifiers and a second level based in part on a hash of binary trees associated with respective ones of the snapshot group identifiers”. The motivation would be that even if a plurality of snapshots are replaced, the snapshots can be stored as distinguished from one another, para 0023 of Fukui. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132